DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
 	Presently, Claims 1 and 3-10 remain pending.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 12/03/2020, with respect to the 103 rejection of claims 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 4, recites “analysis point sin said first frame”. This claim element appears to have a typographical error and should be amended to “analysis point in said first frame”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, line 4, recites “sets up said analysis point in said first frame in a frame that is selected”. This claim is indefinite as it is unclear how the first frame is related to the “frame”. It is unclear if the claim is establishing that the first frame is a subset of another frame, the previously claimed plurality of frames,or if the first frame is the exact same as the frame.
Examiner suggests that the claim element be amended to “sets up said analysis point in said first frame 

Claim 6, line 4, recites “video-outputs characteristic point images”. This claim element is indefinite as it unclear what the “characteristic points” are referring to. Neither the claim nor the independent claim it depends upon establishes what image can be considered to be “characteristic point images” or what a point is considered to be a “characteristic point”.
For purposes of examination, the Office is considering any anatomical feature to be a “characteristic point”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Strommer (PGPUB No. US 2005/0107688) in view of Nagae et al. (PGPUB No. US 2016/0350913).

Regarding claim 1, Strommer teaches an X-ray imaging apparatus, comprising: 
an X-ray irradiator (X-ray machine established in paragraph 0107 as a two-dimensional image acquisition device 194) that irradiates an X-ray to a subject (Paragraph 0060 teaches that the patient can be images with X-ray fluoroscopy, a C-arm, or the like); 
a detector (X-ray machine established in paragraph 0107 as a two-dimensional image acquisition device 194) that detects the X-ray that transmits through said subject (Paragraph 0060 teaches that the patient can be images with X-ray fluoroscopy, a C-arm, or the like); 
an X-ray image generator (X-ray fluoroscopy established in paragraph 0062 that can be used in image acquisition) that generates an X-ray image consisting of a plurality of frames including a physical marker (Stent with the features 128 and 130) inserted in a blood vessel of said subject in said plurality of frames obtained by imaging said subject (Paragraph 0061 teaches that the Fig. 2A has a GUI 100 is showing an image 104 of a set of marks respective to a selected position in a lumen and Fig. 3A has an 
a processor (Processor) that processes the X-ray image of said subject (Paragraph 0098 teaches that the marks are studied on the images); and 
a storage device (volumetric database 204) that stores data received from said processor (Paragraph 0109 teaches that the volumetric database 204 allows for the storage of two-dimensional images); 
wherein said processor (Processor), further comprises: 
a physical marker location specifying portion that specifies a location of said physical marker for each of said plurality of frames including said physical marker inserted in said blood vessel of said subject in said plurality of frames (Paragraph 0082 teaches that the features 128 and 130, that represent the front and rear ends of the stent are represented in real-time on the 2-dimenstional image 104. This stent is being tracked in the lumen, which paragraph 0059 teaches can be an artery, vessel, or vein); 
a first analysis point setting portion that sets an analysis point in a first frame of said plurality of frames (Paragraph 0074 teaches that the marks 116, 118, and 120 can be designated on the two-dimensional image 104 as the desired position of the stent to be delivered at. This can be done on a frozen two-dimensional image);
a calculator that calculates a relative location data between a location of said physical marker and a location of said analysis point in said plurality of frames (Fig. 2A shows the relative location of the stent features 130 and 128 with respect to the marks 116, 118, and 120. Paragraph 0079 further teaches that the marks 116, 118, and 120 define the location do the stent in the lumen and paragraph 0078 teaches that the mark 118 is indicating the trajectory when the stent is to be mounted); 

a second analysis point setting portion that sets said analysis point in a second frame of said plurality of frames based on a location of said physical marker in said second frame and said relative location data stored in said storage device (Fig. 3A shows the stent features 130 and 128 with respect to the marks 116, 118, and 120, where they overlap. Paragraph 0079 teaches that the stent has it’s location defined by the marks 116, 118, and 120. Paragraph 0085 teaches that the marks are displayed relative to one another and the lumen 108 and paragraph 0087 teaches that the operator is alerted when the stent meets the selected position).
	However, Strommer is silent regarding an X-ray imaging apparatus, comprising:
an analyzer that analyzes data regarding a blood flow based on a time-course variation of pixel values at said analysis point in said first frame and said analysis point in said second frame.
	In an analogous imaging field of endeavor, regarding real-time recognition of physical markers during a fluoroscopic procedure, Nagae teaches an X-ray imaging apparatus, comprising:
an analyzer that analyzes data regarding a blood flow based on a time-course variation of pixel values at said analysis point in said first frame and said analysis point in said second frame (Paragraph 0056 teaches that the extraction function is able to extract pixels having parameter values from a point of interest on the device to the parameter at the target position of the device. Paragraph 0063 teaches that the pixel values are determined according to the parameter values that represent the temporal information of the blood flow).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strommer with Nagae’s teaching of indicating blood flow values based on the temporal change of the pixel values. This modified apparatus would provide the user with accurately determine the position of the instrument in the vessels and allow for the correct operation of the instrument.

	Regarding claim 4, modified Strommer teaches the X-ray imaging apparatus in claim 1, as discussed above.
	Strummer further teaches a X-ray imaging apparatus, wherein: 
said processor (system 190) sets up said analysis point in said second frame at a predetermined location acquired based on a coordinate of said physical marker (Paragraph 0104 teaches that the display of the two-dimensional image with the marks 1116, 118, and 120 is done relative to coordinate system of the sensor that is on the catheter and paragraph 0020 teaches that the stent is coupled to the stent while it is within the lumen).

	Regarding claim 5 modified Strommer teaches the X-ray imaging apparatus in claim 1, as discussed above.
	Strummer further teaches a X-ray imaging apparatus, wherein: 
said processor, further comprises: 
an input receiving portion that receives an input from a user, and said processor sets up said analysis point in said first frame in a frame that is selected by the user, based on the input from the user (Paragraph 0074 teaches that the operator graphically designates the marks 116, 118, and 120 on the two-dimensional image 102. This is done with reference to Fig. 2A when the stent has not reached its designated position).

	Regarding claim 6, modified Strommer teaches the X-ray imaging apparatus in claim 1, as discussed above.
	Strummer further teaches a X-ray imaging apparatus, wherein: 
said processor receives an input from a user (Paragraph 0074 teaches that the operator is able to graphically designated positions of the marks 116, 118, and 120), and 


Regarding claim 7, modified Strommer teaches the X-ray imaging apparatus in claim 1, as discussed above.
	Strummer further teaches a X-ray imaging apparatus, wherein: 
said processor analyzes the blood flow in a blood vessel of a heart (Paragraph 0169 teaches the study of the amount of blockages of the lumens and how the reduction of the plaques results in the opening of blood flow. Paragraph 0080 teaches that the inspected organ can be the heart).

	Regarding claim 8, modified Strommer teaches the X-ray imaging apparatus in claim 7, as discussed above.
	Strummer further teaches a X-ray imaging apparatus, wherein: 
said processor implements an analysis while a balloon is in place in the blood vessel of said heart (Paragraph 0080 teaches that the inspected organ can be the heart and paragraph 0059 teaches that the location and position of the instrument can be with an expansion unit such as a balloon with respect to the lumen that it is treating).


specifying a location of a physical marker (Stent with the features 128 and 130) for each of a plurality of frames including said physical marker inserted in a blood vessel of a subject in the X-ray image including said plurality of frames obtained by imaging said subject (Paragraph 0061 teaches that the Fig. 2A has a GUI 100 is showing an image 104 of a set of marks respective to a selected position in a lumen and Fig. 3A has an illustration of the GUI 100 showing an image 104 when the stent has reached the selected position in a lumen. Paragraph 0059 teaches that the lumen can be referring to an artery, vein, vessel, and the like); and
setting an analysis point in a first frame of said plurality of frames (Paragraph 0074 teaches that the marks 116, 118, and 120 can be designated on the two-dimensional image 104 as the desired position of the stent to be delivered at. This can be done on a frozen two-dimensional image);
calculating a relative location data between a location of said physical marker and a location of said analysis point in said first frames (Fig. 2A shows the relative location of the stent features 130 and 128 with respect to the marks 116, 118, and 120. Paragraph 0079 further teaches that the marks 116, 118, and 120 define the location do the stent in the lumen and paragraph 0078 teaches that the mark 118 is indicating the trajectory when the stent is to be mounted);
setting said analysis point in a second frame of said plurality of frames based on a location of said physical marker in said second frame and said relative location data (Fig. 3A shows the stent features 130 and 128 with respect to the marks 116, 118, and 120, where they overlap. Paragraph 0079 teaches that the stent has it’s location defined by the marks 116, 118, and 120. Paragraph 0085 teaches that the marks are displayed relative to one another and the lumen 108 and paragraph 0087 teaches that the operator is alerted when the stent meets the selected position).
However, Strommer is silent regarding an X-ray image analysis method, comprising the steps of: 
analyzing data regarding a blood flow based on a time-course variation of pixel values at said analysis point in said first frame and said analysis point in said second frame.

analyzing data regarding a blood flow based on a time-course variation of pixel values at said analysis point in said first frame and said analysis point in said second frame (Paragraph 0056 teaches that the extraction function is able to extract pixels having parameter values from a point of interest on the device to the parameter at the target position of the device. Paragraph 0063 teaches that the pixel values are determined according to the parameter values that represent the temporal information of the blood flow).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Strommer with Nagae’s teaching of indicating blood flow values based on the temporal change of the pixel values. This modified method would provide the user with accurately determine the position of the instrument in the vessels and allow for the correct operation of the instrument.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Strommer (PGPUB No. US 2005/0107688) in view of Nagae et al. (PGPUB No. US 2016/0350913) further in view of Takaya et al (PGPUB No. US 2017/0119332). 

Regarding claim 3, modified Strommer teaches the X-ray imaging apparatus in claim 1, as discussed above.
	However, the combination of Strommer and Nagae is silent regarding the X-ray imaging apparatus, wherein: 
said processor calculates at least one of a rate of the blood flow and an amount thereof, running at said analysis point in said first frame and said analysis point in said second frame.
	In an analogous imaging field of endeavor, regarding the observation of vessel properties during fluoroscopic procedures, Takaya teaches an X-ray imaging apparatus, wherein: 

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Strommer and Nagae with Takaya’s teaching of calculating the rate of blood flow about an analysis point. This modified apparatus would allow the user to easily display the blood flow and improve the efficiency of the medical procedures.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Strommer (PGPUB No. US 2005/0107688) in view of Nagae et al. (PGPUB No. US 2016/0350913) further in view of Dorando et al. (PGPUB No. US 2002/0173724).

Regarding claim 9, modified Strommer teaches the X-ray imaging apparatus in claim 8, as discussed above.
	However, the combination of Strommer and Nagae is silent regarding the X-ray imaging apparatus, wherein: 
said processor analyzes the blood flow respectively before and after a dilation of the blood vessel with said balloon.
In an analogous imaging field of endeavor, regarding the observation of vessel properties during fluoroscopic procedures, Dorando teaches an X-ray imaging apparatus, wherein:
said processor (processor box 12) analyzes the blood flow respectively before and after a dilation of the blood vessel with said balloon (Paragraph 0133 teaches that the fractional flow reserve for a vessel is measured and compared to the fractional flow reserve after the execution balloon angioplasty).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793